Title: From George Washington to John Jameson, 25 September 1780
From: Washington, George
To: Jameson, John


                        

                            
                            Sir,
                            Hd Qrs Robinson’s House 25th Sept 1780 7 O’Clock P.M.
                        
                        I wish every precaution and attention to be paid to prevent Major André from making his escape. He will
                            without doubt effect it, if possible & in order that he may not have it in his power, you will send him under the care
                            of such a party & so many Officers as to preclude him from the least opportunity of doing it. That he may be less liable
                            to be recaptured by the Enemy, who will make every effort to gain him, he had better be conducted to
                                this place, by some upper road, rather than by the route thro Crompond. I would not wish Mr André to be treated
                            with insult; but he does not appear to stand upon the footing of a common Prisoner of War; and therefore, he is not
                            entitled to the usual indulgencies they receive, and is to be most closely & narrowly watched.
                        General Arnold before I arrived here went off to day to the Enemy, and is on board the Vulture Sloop of
                            War. I am, Sir Your Most Obed Srt.
                        
                            
                        
                    